COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-273-CR
  
  
KEITH 
ALEXANDER HOPKINS                                                 APPELLANT
  
V.
 
THE 
STATE OF TEXAS                                                                  STATE
  
----------
FROM 
COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Withdrawal Of Appeal.” The motion complies with 
rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this 
court having been delivered before we received this motion, we grant the motion 
and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
 
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 31, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.